Justice SAYLOR,
concurring and dissenting.
I agree with Appellant’s position that: the trial court erred by overruling the defense objection to Commonwealth rebuttal evidence of a remark by Appellant that he contemplated assassinating attendees (presumably, the victim’s family and friends) at the funeral for the victim; the inflammatory effect of such evidence substantially outweighed its probative value, particularly in light of the Commonwealth’s otherwise very substantial case of guilt; and appellate counsel lacked any reasonable basis for failing to advance the salient claim of trial court error. I support the majority’s holding affirming the order of the post-conviction court as to the guilt phase based on an evaluation of the prejudice criterion of the ineffective inquiry, again, in view of the strong evidence of guilt. However, given the significant possibility of spillover prejudice which may have affected the penalty determination, I would vacate the death verdict and remand for a new sentencing hearing.